 



Exhibit 10.16
TELEDYNE TECHNOLOGIES INCORPORATED
PENSION EQUALIZATION/BENEFIT RESTORATION PLAN
Originally Effective as of November 29, 1999
As Amended and Restated Effective January 1, 2004
     PURPOSE
     The purpose of the Teledyne Technologies Incorporated Pension
Equalization/Benefit Restoration Plan is to provide certain employees of
Teledyne Technologies Incorporated who participate in the Corporation’s
qualified pension plan with benefits and retirement income equal to that which
they would have received (i) but for the limitations imposed on such a plan
which is qualified within the meaning of Section 401(a) of the Code by
Sections 401(a)(17) or 415 of the Internal Revenue Code of 1986, as amended, and
(ii) but for participation in the Teledyne Technologies Incorporated Executive
Deferred Compensation Plan (the “Executive Deferred Compensation Plan”), by
supplementing, on an unfunded basis, amounts payable under such qualified plans
with amounts paid under this Plan.
     Allegheny Ludlum Corporation and, thereafter, Allegheny Teledyne
Incorporated (“ATI”) sponsored a Benefit Restoration Plan for several years
prior to the spin off of the Corporation from ATI. At that time, the Corporation
adopted this Plan, permitted each participant in the Prior Plan hired by the
Corporation to participate in this Plan and credited each such person with an
initial balance equal to his or her balance under the Prior Plan.
     The Plan as set forth herein constitutes an amendment in its entirety of
the Plan, which is continued effective as of January 1, 2004.
ARTICLE I. DEFINITIONS
     1.01 “Administrator” shall mean the person or committee appointed by the
Board of Directors of the Corporation for such purpose under Article V.
     1.02 “Code” shall mean the Internal Revenue Code of 1986, as the same shall
be amended from time to time.
     1.03 “Corporation” shall mean Teledyne Technologies Incorporated, a
Delaware corporation.
     1.04 “Defined Benefit Portion” shall mean that portion of this Plan that
relates to restoration of benefits under the Pension Plan.
     1.05 “DCP” shall mean the Teledyne Technologies Incorporated Executive
Deferred Compensation Plan.
     1.06 “Effective Date” is defined in Article II of the Plan.
     1.07 “Employee” shall mean any employee of the Corporation.

 



--------------------------------------------------------------------------------



 



     1.08 “Limitations” shall mean any limitation, with respect to a qualified
plan, within the meaning of Section 401(a) of the Code, on the amount of
contributions or the accrual or payment of benefits to or on behalf of a
Participant as imposed under Section 401(a)(17) and Section 415 and/or under any
other Section of the Code hereinafter adopted which shall be the successor of
any of them or have the effect of any of them.
     1.09 “Participant” shall mean any Employee who meets the conditions for
participation set forth in Article III.
     1.10 “Pension Plan” shall mean the Teledyne Technologies Incorporated
Pension Plan, as in effect as of the relevant time, or its predecessor the
Allegheny Teledyne Incorporated Pension Plan.
     1.11 “Plan” shall mean this Teledyne Technologies Incorporated Pension
Equalization/ Benefit Restoration Plan.
     1.12 “Plan Compensation” shall mean a Participant’s compensation as defined
in the Pension Plan, but determined (a) without giving effect to the Limitations
and (b) by including such compensation deferred by the Participant under the
DCP, as if paid in the year deferred.
     1.13 “Prior Plan” shall mean the Allegheny Teledyne Incorporated Benefit
Restoration Plan.
     1.14 “Spouse” shall mean a person of the opposite sex who is a husband or
wife. Unless expressly provided otherwise, this definition shall apply to any
use of the word “spouse” under the Plan whether capitalized or not.
ARTICLE II. EFFECTIVE DATE
     The original effective date of this Plan is November 29, 1999. The
effective date of the Plan as amended and restated is January 1, 2004.
ARTICLE III. PARTICIPATION
     3.01 Group Eligible to Participate. Participation is limited to that group
of highly compensated Employees whose Plan Compensation exceeds the limitation
under Section 401(a)(17) of the Code, or any successor provision of the Code.
     3.02 Contributions by Participants. Participants shall not be permitted to
make contributions in any form to this Plan.

-2-



--------------------------------------------------------------------------------



 



     ARTICLE IV. DEFINED BENEFIT PORTION
     4.01 Restoration of Pension Plan Benefits. In respect of each Participant
who participates or participated in the Pension Plan, the Corporation agrees to
pay to the Participant, without requirement for Participant contribution upon
his retirement, a retirement benefit equal to the difference between (a) and
(b):

  (a)   the maximum life annuity to which the Participant would be entitled
under the Pension Plan upon his or her retirement determined using the
Participant’s Plan Compensation under the Pension Plan benefit formula; less    
(b)   the life annuity which is actually paid to the Participant under the
Pension Plan after giving effect to the Limitations.

     Notwithstanding any provision to the contrary, each participant who was a
participant in the Prior Plan shall be a Participant in this Plan with a Defined
Benefit Portion balance no less at any given time than his or her balance under
the Prior Plan.
     4.02 Elections and Calculations. Any election made by a Participant
pursuant to the Pension Plan relating to his benefit thereunder shall be deemed
an election hereunder and the Participant shall be deemed to have made the same
election hereunder without requirement of additional elections. All calculations
pursuant to the Defined Benefit Portion shall be consistent with those used in
determining benefits under the Pension Plan, including, but not limited to,
calculation of actuarial equivalents for optional forms of benefits and
reductions for early payment.
     4.03 Reports. The Corporation may, but shall not be required to, send
reports from time to time to each Participant regarding the amounts to which he
is entitled under this Plan.
     4.04 Payment of Restored Defined Benefit Portion Benefits. When a
Participant retires within the meaning of the Pension Plan or dies, the
Corporation shall pay to the Participant or his or her beneficiary, as the case
may be, the amounts determined under this Article IV in the same manner, at the
same times and frequencies and subject to the same terms and conditions (except
as set forth herein) which the Participant’s benefits are paid under the Pension
Plan.
     ARTICLE V. ADMINISTRATION
     The Plan shall be administered by the Administrator appointed for such
purpose by the Board of Directors of the Corporation who shall have the power
and duty to interpret the Plan and to make such rules and regulations as the
Administrator, in its discretion, shall deem appropriate. The Administrator may
retain such experts, consultants, or advisors as it, in its discretion deems
necessary or appropriate to the administration of the Plan and/or may delegate
to the Corporation or to employees of the Corporation such duties as it may deem
necessary or appropriate. Any determination of the Administrator shall be final,
conclusive and binding for all parties.
     ARTICLE VI. AMENDMENT AND TERMINATION

-3-



--------------------------------------------------------------------------------



 



     The Corporation shall have the right to amend or terminate this Plan at any
time; provided that no amendment shall be made which would have the effect of
decreasing the amount payable to any Participants hereunder, as accrued on the
date of such amendment.
ARTICLE VII. ASSIGNMENT
     No benefit or other right under or created by this Plan shall be assignable
by any Participant or the Participant’s beneficiary by pledge or otherwise. Any
attempt to assign, pledge or otherwise dispose of or anticipate benefits under
this Plan shall be void.
     ARTICLE VIII. BENEFITS UNFUNDED
     The benefits provided under this Plan shall be unfunded. All payments of
benefits hereunder shall be made by the Corporation from general assets and the
Corporation will not be obligated to establish any special or separate fund or
make other segregation of assets to assure the payment of any benefits
hereunder. In the event the Corporation establishes any fund or segregation, no
party who is or becomes entitled to receive amounts hereunder shall have any
right to assert any claim, levy or lien thereon or assert any right thereto
unless such right is specifically set forth in writing. The rights of any party
to receive payments of any benefits hereunder shall be no greater than the
rights of an unsecured creditor of the Corporation.
     ARTICLE IX. MISCELLANEOUS
     9.01 Applicable Law. This Plan shall be governed by, and construed in
accordance with, the law of the State of California, except with regard to its
principles of conflicts of laws or to the extent that the law of the State of
California shall have been specifically preempted by federal law.
     9.02 Incapacity of Recipient of Benefits. If any person entitled to receive
benefits hereunder shall be physically or mentally incapable of receiving or
acknowledging receipt of any payment of benefits, the Corporation, upon the
receipt of satisfactory evidence that such incapacitated person is so
incapacitated and that another person or institution is maintaining him or her
and that no guardian or committee has been appointed for him or her, may provide
for such payment of benefits hereunder to such person or institution maintaining
him or her, and such payments so made shall be deemed for every purpose to have
been made to such incapacitated person.
     9.03 Liability of Officers and Directors of the Corporation. No past,
present or future officer or director of the Corporation shall be personally
liable to any Participant, beneficiary or other person under any provision of
this Plan.
     9.04 Assets Owned by the Corporation. Nothing contained herein shall be
deemed to give any Participant or his beneficiary any interest in any specific
property of the Corporation or any right except to receive such distributions as
are expressly provided for in this Plan.
     9.05 Withholding. The payment of any benefits under this Plan shall be net
of any federal, state and local taxes that the Corporation is required to
withhold.

-4-



--------------------------------------------------------------------------------



 



     9.06 Meaning of Certain Words. As used herein any gender shall include all
other genders and the singular shall include the plural and the plural shall
include the singular in all cases where such meaning would be appropriate. The
terms “herein”, “hereto”, “hereunder”, and the like shall be deemed to refer to
this Plan as a whole and not to any particular paragraph or other subdivision of
this Plan.

-5-